               Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 1 of 19




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                  Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                                PLAINTIFF’S MOTION FOR
            Plaintiff,                                            COSTS AND EXPENSES
11                                                                PURSUANT TO FEDERAL RULE
                    v.                                            OF CIVIL PROCEDURE 4(d)(2)
12                                                                FOR SERVICE ON ELON MUSK
13      OMAR QAZI, SMICK ENTERPRISES, INC.,
        ELON MUSK, and TESLA, INC.,                               Judge: Hon. James Donato
14                                                                Complaint Filed: May 20, 2020
            Defendants.
15
16
17          Plaintiff, Aaron Greenspan, respectfully asks the Court to enter an Order pursuant to

18   Federal Rule of Civil Procedure 4(d)(2) against Elon Musk and in favor of Plaintiff for recovery

19   of reasonable costs and expenses incurred to Plaintiff due to Defendant Musk’s failure to waive

20   service in this matter. Rule 4(d)(2) states, “If a defendant located within the United States fails,

21   without good cause, to sign and return a waiver requested by a plaintiff located within the United

22   States, the court must impose on the defendant: (A) the expenses later incurred in making

23   service; and (B) the reasonable expenses, including attorney’s fees, of any motion required to

24   collect those service expenses.”

25          On May 20, 2020, Plaintiff filed the Complaint in this case electronically, taking

26   advantage of the Court’s waiver of Civil Local Rule 5-1(b) pursuant to General Order 72-2. A

27   case number was generated and provided to Plaintiff by the Clerk of Court via e-mail the

28   following morning, on May 21, 2020.

     PLAINTIFF’S MOTION FOR COSTS AND                 1                                  3:20-cv-03426-JD
     EXPENSES PURSUANT TO FRCP 4(d)(2) FOR
     SERVICE ON ELON MUSK
                 Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 2 of 19




 1            As soon as Plaintiff was informed of the case number, on May 21, 2020, Plaintiff e-
 2   mailed the defendants in the case with a link to the case docket and documents for their
 3   convenience, and followed up with individual e-mails to each defendant containing waiver of
 4   service documents pursuant to Federal Rule of Civil Procedure 4(d)(1) and supplemental
 5   documents pursuant to Civil Local Rule 4-2. See Exhibit A. Plaintiff had already exchanged e-
 6   mails in the past with two of the defendants (Omar Qazi and Elon Musk) and accordingly knew
 7   their e-mail addresses to be correct and functional.1 Plaintiff e-mailed Tesla, Inc. Acting General
 8   Counsel Al Prescott regarding the waiver documents for Defendant Tesla, Inc., and knew his e-
 9   mail address to be correct and functional based on prior responses to public records requests.
10            Numerous courts have held that e-mail is a “reliable means” and a costless method by
11   which to send a request for waiver of service. For example,
12            “Defendants do not dispute that the email received on December 3, 2013 that
              attached the complaint ‘could be considered `reliable means'’ of service within the
13            meaning of Rule 4. Docket No. 15 at 9; see also Fed. R. Civ. P. 4, advisory
14            committee’s note to 1993 amendments, 146 F.R.D. 401, 563 (‘While private
              messenger services or electronic communications may be more expensive than the
15            mail, they may be equally reliable and on occasion more convenient to the
              parties.’); Hon. William W. Schwarzer et al., Prac. Guide Fed. Civ. Proc. Before
16            Trial (Nat Ed.) Ch. 5-E, § 5:124 (‘other reliable means’ includes ‘overnight
17            delivery service, facsimile, e-mail or private messengers’).”

18   SecurityNational Mortgage Company v. Head, Case No. 1:13-cv-03020-PAB-BNB (D.

19   Colorado, September 15, 2014). Additionally,

20            “The advisory committee that drafted this portion of Rule 4 stated ‘private
              messenger services or electronic communications . . . may be equally reliable’ as
21            first-class mail. 1993 Advisory Committee Notes to Rule 4. ‘In the decades since
              the 1993 Advisory Committee Notes were drafted, other forms of electronic
22            communication—such as email—have become more prevalent and have been
23            used effectively to send waiver requests under Rule 4(d).’ 4A Charles Alan
              Wright & Arthur R. Miller, Federal Practice & Procedure § 1092.1 (4th ed.).
24            There is simply no indication that e-mail or FedEx are unreliable methods of
              transmitting a waiver request.”
25
     Equity Partners HG, LLC et al v. Samson, Inc. et al, Case No. 5:18-cv-05006-JLV (D. South
26
     Dakota, September 30, 2019).
27
     1
28       Defendant Qazi is an officer of Defendant Smick Enterprises, Inc.

         PLAINTIFF’S MOTION FOR COSTS AND             2                                 3:20-cv-03426-JD
         EXPENSES PURSUANT TO FRCP 4(d)(2) FOR
         SERVICE ON ELON MUSK
                 Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 3 of 19




 1            Defendants had until June 20, 2020 to respond with their signed waiver forms. All
 2   defendants aside from Elon Musk were ultimately served personally prior to that date, rendering
 3   the waiver issue moot in each of their respective cases. Yet even after receiving a polite
 4   reminder e-mail on June 19, 2020, Defendant Musk failed to respond by 11:59 P.M. on June 20,
 5   2020 (or thereafter). On June 22, 2020, Plaintiff engaged Michelson Attorney Service in Los
 6   Angeles to serve Defendant Musk personally. Service was effected on June 23, 2020 at one of
 7   Defendant Musk’s homes on Somera Road in Los Angeles. See ECF No. 13.
 8            Elon Musk is an individual who at the time of service was located in Los Angeles
 9   County, California, in the United States. Defendant Musk failed and refused, without good
10   cause,2 to sign and return the waiver of service as requested by Plaintiff pursuant to Federal Rule
11   of Civil Procedure 4(d)(1). Pursuant to Federal Rule of Civil Procedure 4(d)(2), Plaintiff is
12   entitled to the expenses incurred in serving Defendant Musk, and for reasonable expenses
13   associated with the Motion to collect those expenses.
14            The attached invoices from Michelson Attorney Service and FedEx Office demonstrate
15   that Plaintiff incurred expenses of $927.93 associated with the service of Defendant Musk due to
16   his refusal to waive service.3 See Exhibit B. Serving this Motion via First Class Mail, as no
17   appearances have yet been entered via CM/ECF, will cost $2.40 for postage and envelopes.
18   Accordingly, Plaintiff respectfully asks the Court to enter an Order awarding Plaintiff the amount
19
20
21   2
       Defendant Musk is a serial defendant with ample legal counsel who is more than familiar with
     the steps for waiving service of process. He has waived service before in this Court repeatedly.
22   See Case No. 3:18-cv-04865-EMC, Document 13; Case No. 5:18-cv-07110-BLF, Document 9;
     Case No. 3:18-cv-05463-VC, Document 11; etc. There is no good reason why Defendant Musk
23   could not have similarly waived service in this case.
     3
24     Defendant Musk owns at least five homes in Los Angeles, excluding one that was recently sold,
     and process servers charge on a per-address basis for each address attempted. In addition,
25   Michelson Attorney Service offered to print the 324 pages necessary at a rate of $0.35 per page
     for a total of $113.40. Instead, Plaintiff printed the packet of documents remotely at FedEx
26   Office for a total of $28.93, saving $84.47. Michelson Attorney Service initially charged but
     later refunded $30.00 for “copies,” not realizing that FedEx Office had been pre-paid, rendering
27   a total charge of $929.00 as reported on the Proof of Service document, instead of the final
     amount of $899.00. Plaintiff seeks an award of $899.00 plus $28.93 plus $2.40 for postage and
28   envelopes to serve this Motion via First Class Mail, or $930.33 total.

         PLAINTIFF’S MOTION FOR COSTS AND            3                                 3:20-cv-03426-JD
         EXPENSES PURSUANT TO FRCP 4(d)(2) FOR
         SERVICE ON ELON MUSK
               Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 4 of 19




 1   of $930.33, as demonstrated in the attached exhibits, to be paid by Defendant Musk within ten
 2   (10) days of the entry of the Court’s Order on this Motion.
 3
 4
 5   Dated: June 25, 2020
 6
 7
                                          Aaron Greenspan
 8                                        956 Carolina Street
 9                                        San Francisco, CA 94107-3337
                                          Phone: +1 415 670 9350
10                                        Fax: +1 415 373 3959
                                          E-Mail: aaron.greenspan@plainsite.org
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S MOTION FOR COSTS AND                4                               3:20-cv-03426-JD
     EXPENSES PURSUANT TO FRCP 4(d)(2) FOR
     SERVICE ON ELON MUSK
         Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 5 of 19




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on June 25, 2020, he caused this PLAINTIFF’S

MOTION FOR COSTS AND EXPENSES PURSUANT TO FEDERAL RULE OF CIVIL

PROCEDURE 4(d)(2) FOR SERVICE ON ELON MUSK to be served via First Class Mail

by depositing this document, postage pre-paid, in a mailbox addressed to:

       Candace Jackman
       Tesla, Inc.
       6800 Dumbarton Circle
       Fremont, CA 94555-3646
       Counsel for Elon Musk and Tesla, Inc.

       Omar Qazi
       2625 Hyde Street
       San Francisco, CA 94109
       Defendant and Officer of Defendant Smick Enterprises, Inc.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on June 25, 2020.




Dated: June 25, 2020
                                                    Aaron Greenspan
Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 6 of 19




                              EXHIBIT A
E-Mail Messages Sent by Plaintiff Aaron Greenspan to Defendant Elon Musk
                     Concerning Waiver of Service
            Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 7 of 19



Subject: Waiver of Service
From: Aaron Greenspan <aaron.greenspan@plainsite.org>
Date: 5/21/20, 8:55 AM
To: Omar Qazi <omar@smick.com>, Elon Musk <erm@tesla.com>, Al Prescott
<aprescott@tesla.com>

All,

Please see the lawsuit I have filed against you at:

https://www.plainsite.org/dockets/49sdnba14/california-northern-district-
court/greenspan-v-qazi-et-al/

For the sake of efficiency, let me know if you would be willing to wave formal service of
process.

Thank you,

Aaron

PlainSite | https://www.plainsite.org
                   Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 8 of 19


Subject: Waiver of Service Form
From: Aaron Greenspan <aaron.greenspan@plainsite.org>
Date: 5/21/20, 10:22 AM
To: Elon Musk <erm@tesla.com>
CC: Al Prescott <aprescott@tesla.com>


Attachments available until Jun 20, 2020


May 21, 2020

Elon Musk
3500 Deer Creek Road
Palo Alto, CA 94304

Elon,

The waiver of service form for the lawsuit filed in the Northern District of California is attached. Since you can return the signed Form AO 399
by e-mail for free, no prepaid means of return is necessary.

Aaron

PlainSite | https://www.plainsite.org

—

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a
plaintiff located in the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been
served.




         Click to Download                  Click to Download                    Click to Download
        ao398-musksigned.pdf                  ao399-musk1.pdf                      ao399-musk2.pdf
               375 KB                              286 KB                               286 KB




         Click to Download                  Click to Download                    Click to Download
        20200520.complaint.pdf                   exhibit-a.pdf                        exhibit-b.pdf
               982 KB                              678 KB                               14.4 MB
         Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 9 of 19




Click to Download      Click to Download    Click to Download
   exhibit-c.pdf          exhibit-d.pdf        exhibit-e.pdf
     792 KB                 326 KB                89 KB




Click to Download      Click to Download    Click to Download
   exhibit-f.pdf          exhibit-g.pdf        exhibit-h.pdf
     139 KB                 420 KB               351 KB




Click to Download      Click to Download    Click to Download
   exhibit-i.pdf          exhibit-j.pdf        exhibit-k.pdf
    13.4 MB                 103 KB               492 KB




Click to Download      Click to Download
   exhibit-l.pdf          exhibit-m.pdf
     478 KB                  44 KB
           Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 10 of 19



Subject: Greenspan v. Qazi et al Supplementary Materials
From: Aaron Greenspan <aaron.greenspan@PLAINSITE.ORG>
Date: 5/21/20, 11:54 AM
To: Omar Qazi <omar@smick.com>, Elon Musk <erm@tesla.com>, Al Prescott
<aprescott@tesla.com>

All,

Pursuant to Civil Local Rule 4-2, please see the attached documents.

Aaron

PlainSite | https://www.plainsite.org

 Attachments:


  20200521.order.pdf
  MJ_Consent-Declination_Form_Jan2014.pdf
  Standing_Order_All_Judges_11.1.2018.pdf
  JSC-Settlement-Conference-Standing-Order-4.23.19.pdf
  JSC-Standing-Order-3.7.19.pdf
  Joint_CMC_Statement_-_Proposed_Order_5-1-2018.docx
             Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 11 of 19



Subject: Fwd: Waiver of Service Form
From: Aaron Greenspan <aaron.greenspan@plainsite.org>
Date: 6/19/20, 1:52 PM
To: Elon Musk <erm@tesla.com>
CC: Al Prescott <aprescott@tesla.com>

Elon,

A reminder. 30 days from May 21, 2020 is tomorrow. Most recent case documents
at https://www.plainsite.org/dockets/49sdnba14/california-northern-district-
court/greenspan-v-qazi-et-al/.

Aaron

PlainSite | https://www.plainsite.org


  Begin forwarded message:

  From: Aaron Greenspan <aaron.greenspan@plainsite.org>
  Subject: Waiver of Service Form
  Date: May 21, 2020 at 10:22:32 AM PDT
  To: Elon Musk <erm@tesla.com>
  Cc: Al Prescott <aprescott@tesla.com>

  May 21, 2020

  Elon Musk
  3500 Deer Creek Road
  Palo Alto, CA 94304

  Elon,

  The waiver of service form for the lawsuit filed in the Northern District of California is attached. Since you can return the
  signed Form AO 399 by e-mail for free, no prepaid means of return is necessary.

  Aaron

  PlainSite | https://www.plainsite.org

  —

  Duty to Avoid Unnecessary Expenses of Serving a Summons

  Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses
  of serving a summons and complaint. A defendant who is located in the United States and who fails to return a signed
  waiver of service requested by a plaintiff located in the United States will be required to pay the expenses of service,
  unless the defendant shows good cause for the failure.

  “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue,
  or that the court has no jurisdiction over this matter or over the defendant or the defendant’s property.

  If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot
  object to the absence of a summons or of service.
           Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 12 of 19


If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more
time to respond than if a summons had been served.




Attachments:


ao398-musksigned.pdf
ao399-musk1.pdf
ao399-musk2.pdf
Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 13 of 19




                            EXHIBIT B
      Receipts from Michelson Attorney Service and FedEx Office
                        Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 14 of 19
MICI-IELSON             ATTORNEY                SEI(VICIE
                                                                                           Sales         Receipt
5776 LINDERO                CANYON           RD.,    SUIT-E
D-2 19                                                                                          Date         Sale    No

WESTLAKE               VILLAGE-,         CA 91362
                                                                                             6/22/2020         26'i06




           Sold   To

         AARON     GREENSPAN
         956 CAROLINA        ST.
         SAN   FRANCISCO,          CA   94107




                                                               Check   No      Paymeni      Method         Prolect




                               Description                    Qty                   Rate                  Amount

GREENS))AN        V. QAll                                                                    135.00                  135.00
RUSI-I                                                                                        89.00                     89 00
COPIES                                                                                        30.00                     30.00




                                                                            TOtal                                   5;2540o
                       Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 15 of 19

MICHELSON              ATTORNEY                SERVICE
                                                                                                   Sales         Receipt
5776 LINDERO               CANYON             RD.,     SUITE
D-219                                                                                                   Date         Sale      No.

WESTLAKE              VILLAGE,         CA 91362
                                                                                                     6/25/2020         263]0




          Sold   To

        AARON     GREENSP!IN
        956 CAROLINA        S'l-.
        SANFRANCISCO.CA               9/4i07




                                                                  Check   No.          Payment      Method         Project




                                Description                      Qty                        Rate                  Amount

GREENSPAN        V. QMZI    (5 ADDTIONAL             ,ADDRESS)                  5                    135.1)0                  (i'r51)1)




                                                                                    TOtal                                    sb"i=ou
                  Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 16 of 19

MICHELSON ATTORNEY SERVICE
                                                                             Credit Memo
5776 LINDERO CANYON RD., SUITE
D-219                                                                            Date     Credit No.
WESTLAKE VILLAGE, CA 91362                                                   6/25/2020      2666



       Customer

     AARON GREENSPAN
     956 CAROLINA ST.
     SAN FRANCISCO, CA 94107




                                                                      P.O. No.           Project




                     Description                     Qty              Rate               Amount

REFUND ON COPIES PREPAID BY CLIENT FOR FEDEX                                 30.00             -30.00




                                                              Total                           -$30.00

                                                              Invoices                         $30.00

                                                              Balance Credit                       $0.00
            Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 17 of 19

                         Tracking     Printing Services    Locations        Support




                                                               Sign Up or Log In



              DOCUMENTS IN PROGRESS             MY ONLINE DOCUMENTS            CART 0 ITEMS


Order Confirmation

      Questions about your order? Call 1.800.GoFedEx 1.800.463.3339 or Visit the FAQs




    Thank you. Your order has been
    submitted.


    A confirmation email has been delivered to aaron.greenspan@plainsite.org,
    weserve33@gmail.com

    Order number: 1016677816725374

    Order date: 06/22/2020

    Your order will be ready to pick up by 4:30 PM on Jun 22nd, 2020 at 855 E
    Colorado Blvd, CA 91101

    You can reach this location at (626) 793-6336

    Print your receipt
    Your payment information:




                                                                       FAQs
                     Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 18 of 19
                                                            Item Price            Quantity     Total



                              Multi Sheet
                              packet.pdf
                                   Save to My                      $29.16                1    $29.16
                                   Online
                                   Documents




      Register and save time!
                                                         Promo Discount                      ($2.92)
      Store your work in My Online Documents
                                                                     Subtotal                $26.24
      Use Express checkout
      Reorder past orders                                                   Tax               $2.69
                                                                        Total                $28.93
                                                                                   You saved $2.92!



                        REGISTER                                      CONTINUE SHOPPING




OUR COMPANY                                     MORE FROM FEDEX


About FedEx                                     FedEx Compatible

Our Portfolio                                   Developer Resource Center

Investor Relations                              FedEx Cross Border

Careers

FedEx Blog

Corporate Responsibility

Newsroom

Contact Us
                Case 3:20-cv-03426-JD Document 14 Filed 06/25/20 Page 19 of 19
FOLLOW FEDEX OFFICE




© FedEx 1995-2020                           Feedback   |   Site Map   |   Terms of Use   |    Security & Privacy
                                                                                             v.20200321.10564-codebase2.0
